UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1607



NORMAN L. NICHOLS, JR.,

                                              Plaintiff - Appellant,

          versus


CAROLINE COUNTY BOARD OF EDUCATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-3523-1-JFM)


Submitted:   November 8, 2004          Decided:     November 29, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman L. Nichols, Jr., Appellant Pro Se. Leslie Robert Stellman,
Steven Bruce Schwartzman, HODES, ULMAN, PESSIN & KATZ, P.A.,
Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Norman L. Nichols, Jr., appeals the district court’s

order granting summary judgment for the Caroline County Board of

Education   on   Nichols’s   racial,   gender,   religion,   and   speech

discrimination action.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Nichols v. Caroline County Bd. of Educ.,

No. CA-02-3523-1-JFM (D. Md. Feb. 23, 2004). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                  - 2 -